441 F.2d 658
Harry L. DAVIS, Petitioner and Appellant,v.UNITED STATES of America, Appellee.
No. 26111.
United States Court of Appeals, Ninth Circuit.
May 12, 1971.

Harry L. Davis, in pro. per.
Richard Burke, U.S. Atty., Fred C. Mather, Morton Sitver, Asst. U.S. Attys., Phoenix, Ariz., for appellee.
Before CHAMBERS and HUFSTEDLER, Circuit Judges, and FERGUSON, District judge.
PER CURIAM:


1
The order denying without a hearing the motion for relief under 28 U.S.C. 2255 is affirmed.  See Sims v. United States, 272 F.Supp. 577, affd.  (4th Cir.) 382 F.2d 294, cert. denied 390 U.S. 961, 88 S.Ct. 1062, 19 L.Ed.2d 1158.  Cf. Brady v. United States (1970) 397 U.S. 742, 90 S.Ct. 1463, 25 L.Ed.2d 747.  Cf. Hinds v. United States (9th Cir. 1970), 429 F.2d 1322.


2
The defendant was carefrlly and fairly treated at the time he entered his guilty plea to one count of bank robbery.